Citation Nr: 0300483	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin disability 
other than dermatitis of the right hand, to include skin 
cancer, claimed due to exposure to ionizing radiation.  

2.  Entitlement to a rating in excess of 10 percent for 
dermatitis of the right hand.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound, right shoulder, 
Muscle Group I.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The veteran 
testified before a hearing officer at the RO in April 
1999.  The case was previously before the Board in June 
2001.  

On a VA Form 9, dated in August 2002, the veteran 
reiterated that he is claiming service connection for 
hearing loss.  Review of the record shows that in a June 
2001 letter, the RO referred to that claim and the kind of 
evidence necessary to substantiate such a claim.  The 
veteran responded in June 2001 with a statement regarding 
his health care providers and commentary including his 
exposure to acoustic trauma in combat.  In addition, he 
expressed his willingness to undergo VA examination.  
There is no indication that the RO has undertaken 
additional development or adjudication of this claim, and 
the Board refers it to the RO for appropriate action.  


REMAND

In its decision dated in June 2001, the Board granted 
service connection for dermatitis of the right hand.  In 
the same decision, the Board remanded for further 
development the issue of entitlement to service connection 
for skin disability other than dermatitis of the right 
hand, to include skin cancer, claimed due to exposure to 
ionizing radiation.  The Board also remanded the issue of 
entitlement to an increased rating for residuals of a 
shell fragment wound, right shoulder, Muscle Group I, for 
a VA examination and readjudication.  

Subsequent to the Board remand, the RO assigned an initial 
rating of 10 percent for chronic dermatitis of the right 
hand and increased the rating for residuals of the shell 
fragment wound of the right shoulder from 10 percent to 30 
percent.  It completed additional development on the issue 
of entitlement to service connection for skin disability 
other than dermatitis of the right hand, to include skin 
cancer, claimed due to exposure to ionizing radiation, and 
continued its denial of the claim.  The veteran disagreed 
with the initial 10 percent rating for chronic dermatitis 
of the right hand and has perfected his appeal as to the 
assigned rating.  In addition, he continued his appeal on 
the service connection claim and on the increased rating 
claim concerning his right shoulder.  

On the VA Form 9 dated in August 2002, the veteran stated 
that he wanted a travel Board hearing.  To ensure full 
compliance with due process requirements, the case must be 
returned to the RO so that the requested personal hearing 
may be scheduled.  

Review of the record shows that in a November 2001 
memorandum addressed to the RO, AMVETS stated that it 
could no longer represent the veteran.  It canceled its 
accredited representation on behalf of the veteran and 
stated that it was withdrawing its Power of Attorney, 
effective immediately.  In December 2002, after receipt of 
the case at the Board, AMVETS prepared a hearing 
memorandum on behalf of the veteran.  As there is no VA 
Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, in the claims file, the 
Board will request that the RO clarify the matter of 
representation.  

Accordingly, the case is REMANDED to the RO for the 
following actions: 

1.  The RO should clarify whether the 
veteran is currently represented and if 
so, by what organization or individual.  

2.  The RO should schedule the veteran 
for a Travel Board hearing.  

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


